Name: Commission Implementing Regulation (EU) NoÃ 309/2013 of 3Ã April 2013 amending for the 191st time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs
 Date Published: nan

 4.4.2013 EN Official Journal of the European Union L 94/4 COMMISSION IMPLEMENTING REGULATION (EU) No 309/2013 of 3 April 2013 amending for the 191st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 23 March 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove four natural persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries under the heading Natural persons are deleted: (a) Abdul Manaf KASMURI (alias (a) Muhammad Al-Filipini, (b) Intan), Klang. Selangor, Malaysia. Date of birth: 28 May 1955. Place of birth: Selangor, Malaysia. Nationality: Malaysian. Passport No: A 9226483. National identification No: 550528-10-5991. (b) Zulkepli Bin Marzuki. Address: Taman Puchong Perdana, State of Selangor, Malaysia. Date of birth: 3.7.1968. Place of birth: Selangor, Malaysia. Nationality: Malaysian. Passport No: A 5983063. National identification No: 680703- 10-5821. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (c) Wan Min WAN MAT (alias (a) Abu Hafis, (b) Wan Halim, (c) Abu Hidayah), Ulu Tiram, Johor, Malaysia; date of birth: 23 September 1960; place of birth: Kelantan, Malaysia; nationality: Malaysian; passport No: A 9703399; national identification No: 600923-03-5527. (d) Zaini Zakaria (alias Ahmad). Address: Kota Bharu, Kelantan, Malaysia. Date of birth: 16.5.1967. Place of birth: Kelantan, Malaysia. Nationality: Malaysian. Passport No: A11457974. National identification No: 670516-03-5283. Date of designation referred to in Article 2a (4) (b): 9.9.2003.